DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6, 8 and 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 15-17, directed to the process of using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 7 and 9-14 are directed to non-elected antibodies, which require all the limitations of an allowable product claim, and have also been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the entire restriction requirement as set forth in the Office action mailed on 16 April 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Objections/Rejections Withdrawn
The objection to claim 6 is withdrawn.
The rejection of claims 6 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendments that corrected the indefinite language.
The nonstatutory double patenting rejection of claims 1-5 as being unpatentable over claims 1-11 of U.S. Patent No. 10,400,034 is withdrawn in response to the terminal disclaimer filed and approved on 22 November 2021.
New issues are set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treatment of Alzheimer’s disease, comprising administering the antibodies of the claims to a patient with Alzheimer’s disease, does not 
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims.  In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
Preventing Alzheimer’s disease (AD), would require undue experimentation. Prevention requires 100% efficacy. That is, no patient treated with the active agent develops the disease. The speciation discloses no guidance or working examples of using the claimed agent to provide complete prevention of disease. Thus, there are no working examples commensurate in scope with the claims. 
The nature of preventing Alzheimer's disease is complex. While the level of skill in the art is high, the level of predictability is low. The term "prevention" is generally understood in the art to encompass a total protection from disease or injury. Thus, given the high level of required effect, a high level of evidence showing prevention is also required.  The instant specification provides NO evidence that is on point to prevention of disease.  
The art does not provide compensatory teachings as it is silent with respect to preventing Alzheimer’s disease. Successful treatment of AD was elusive to researchers at the time of filing and continues to be so today. The art indicates that there is no known cure or preventative measure for AD and related diseases, as evidenced by Van Cauwenberghe et al. (The genetic landscape of Alzheimer disease: clinical implications and perspectives. Genet Med 18, 421–430 (2016), who teach “Aside from drugs that temporarily relieve symptoms, no treatment exists for AD” (see p.421, first paragraph) and that prevention is certainly not enabled (see p.428, under “Conclusion”). Thus, although the specification prophetically considers and discloses general methodologies of using the claimed antibodies for prophylaxis of AD, the disclosure is not considered enabling of the full scope of the claims, since the state of the art indicates that prophylaxis against AD is not currently achievable.
Given the complex nature of the invention, and given the art-recognized unpredictability of treatment protocols, and since there is a lack of guidance presented in the specification to overcome the obstacles disclosed in the prior art (in the working examples or otherwise), it would require undue experimentation to make and use the claimed invention in its full scope.
It is noted that removing any mention of prophylaxis from claim 15 would overcome the rejection.	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Method claims require an active or positive step(s) that accomplishes the goals for the method which were stated in the method's preamble. The instant claims lack such steps and are confusing because the additional method steps are not sufficiently set forth. While minute details are not required in method claims, at least the basic steps must be recited in a positive, active fashion. See Ex parte Erlich, 3 USPQ2d1011, p.1011 (Bd. Pat. App. Int. 1986). The claims are indefinite because they leave the scope of the claims unclear as to whether it is required that the methods have any active steps or conclusory effects at all. 
The claims are akin to “use” claims as the only active method steps are “utilizing” the antibodies. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. See MPEP § 2173.05(q). 

Conclusion
Claims 15-17 are rejected.
Claims 1-14 and 18 are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
08 March 2022